Title: To Thomas Jefferson from Peachy Ridgeway Gilmer, 5 December 1823
From: Gilmer, Peachy Ridgeway
To: Jefferson, Thomas

Dr Sir Liberty 5th Novr December 1823.The Executor of the late Mr William A Burwell has employed, an artist, to erect, a monument over his remains, in Maryland: the work is compleated, except the inscription:conversing, a few days since, with my friend Mr Radford on the subject, he suggested, that you perhaps, would confer on Mr Burwells relations, and friends, the favour, either to furnish an inscription, or to refer me to some person qualified, to compose, a Suitable one.Your intimate knowledge, of Mr Burwell’s character, feelings, and mind, will render it easy to you to furnish materials, for such a production if you decline composing it yourself: and I concurred with Mr Radford, in beleiving, that the mutual attachment, subsisting between you during a large portion of his life, would induce you to undertake this last office of FriendshipThe decay of classical learning, and refined literary Taste, and the almost Total disuse of this mark of respect to the dead, render it a matter of difficulty to obtain any thing, better than the paltry, trite, and sometimes ridiculous inscriptions too often inscribed on monuments erected to their memory. Respect for the memory of a friend to whom, I was bound by twenty four years of uninterrupted, attachment and confidence, regard, for his son and other surviving relations, the Honour of my native land; all concur to make me very desirous, to have inscribed over his remains, some appropriate, and classical memorial of his, admirable virtues and intelligence: an inscription from your hand would be an honourable distinction to the subject of it and most gratifying to his only son, his relation and above all, to yours. with Regardand the most perfect RespectP. R Gilmer